MEMORANDUM**
Kenneth Epps appeals his second jury trial conviction and the sentence imposed for distribution of cocaine base, in violation of 21 U.S.C. § 841. Epps acknowledges that his contention that the federal drug statutes are unconstitutional following Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) is foreclosed by United States v. Buckland, 289 F.3d 558, 562 (9th Cir.2002) (en banc). Nor did the term of supervised release imposed by the district court violate Apprendi, because Epps’s sentence does not exceed the prescribed statutory maximum pursuant to 21 U.S.C. § 841(b)(1)(C). United States v. Sua, 307 F.3d 1150, 1154 (9th Cir.2002).
Accordingly, Epps’s conviction and sentence are
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.